Citation Nr: 1520914	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neurologic disorder with history of stroke or transient ischemic attack (TIA), to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1990 to February 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including private treatment records.  On remand, the agency of original jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claims on appeal.

In March 2014, the Veteran's representative requested to revoke representation of the Veteran.  This was within 90 days of the February 2014 certification of the appeal to the Board.  See 38 C.F.R. § 20.1304 (2014).  Additionally, although the October 2012 statement of the case also listed the issue of service connection for dental treatment purposes, the Veteran narrowed his appeal in his November 2012 substantive appeal.  Additionally, the February 2014 supplemental statement of the case only listed the issues as noted above.  See Percy v. Shinseki, 23 Vet.App. 37, 42-45 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board as to the issues listed in the October 2012 Statement of the Case.  To date, he has not been afforded such a hearing.  Therefore, the Veteran should be scheduled for a hearing before the Board from the RO in Phoenix, Arizona.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ must take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Phoenix, Arizona, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

